DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

In Claims 1 and 11:
discharger configured to discharge the imprint material, associated with a nozzle or discharge outlet [0029] 
	viscosity adjuster configured to adjust a viscosity of the imprint material discharged from the discharger, not clearly associated with a structure; the term refers to another generic placeholder plus function “UV light irradiation mechanism,” which is also not clearly associated with a structure [0031] and with a generic placeholder plus function “mechanism that supplies heat” [0048].
Controller configured to form the pattern of the imprint material, not clearly associated with a structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1 and 11, Claim limitation “viscosity adjuster” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification recites functions of either irradiating imprint material with UV light [0038] or supplying heat [0048], but does not clearly associate the generic term (unit) for adjusting viscosity with a structure that performs the function of adjusting viscosity (function). Examiner considers the broadest reasonable interpretation to include any structure capable of generating UV light (e.g. lamp) or heat (e.g. coil or heat lamp).
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim limitation “controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim recites that the generic term “controller” is configured to perform a function of forming a pattern, but neither the claims nor the specification clearly associate the term with any structure (e.g.  computer, actuator, gears, circuits). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examiner considers “a controller” to include any structure capable of forming a pattern of imprint material in a plurality of shot regions, including a computer, drive for moving a nozzle, or actuator to dispense imprint material from a nozzle or outlet.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
Claims 4 and 7 recite the limitation “adjusts the viscosity . . . before the imprint material . . . adheres to the substrate.” The limitation is indefinite, because it is not clear whether the limitation requires that the imprint material adheres to the substrate after viscosity is adjusted or whether it permits adjustment of viscosity before imprint material would adhere to it were viscosity not adjusted. 
Claim 8 recites the limitation “depending on a location of the plurality of shot regions.” The limitation is indefinite as vague. Examiner considers the limitation to include an interpretation that changing the viscosity can depend on a location of a plurality of shot regions being on a substrate or on different shot regions being on different locations of a substrate.
Claim 9 recites the limitation “depending on a time period - 20 -10209773US01/P220-3063USfrom when the imprint material is discharged from the discharger until when the mold and the imprint material are brought into contact with each other.” The limitation is indefinite as vague. Examiner considers the limitation to include the interpretation that the apparatus be capable of timing a step of adjusting viscosity with discharging imprint material and contacting the imprint material with a mold.
Claims 2-9 are rejected as depending from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koide et al. (WO2019/078060).
Regarding Claim 1, Koide et al. (WO’060) teach an imprint apparatus that forms a pattern of an imprint material on a plurality of shot regions in a substrate by using a mold, the imprint apparatus comprising: a discharger (supply unit/ dispenser 5) configured to discharge the imprint material onto the plurality of shot regions in the substrate [0010]; a viscosity adjuster (light source 51, irradiation light 50 or heat source ) configured to adjust a viscosity of the imprint material discharged from the discharger (Fig. 1; [0026-0027, 0030, 0032-0033, 0111]); and a controller capable of forming the pattern of the imprint material in the plurality of shot regions, by being capable of repeatedly bringing the imprint material into contact with the mold in a state where a viscosity of at least a portion of the imprint material discharged onto the plurality of shot regions is adjusted by the viscosity adjuster, and curing of the imprint material, for each of the plurality of shot regions [0008,0010, 0015-0017] (Figs. 1, 8A, 13, 18; [0067, 0092]).
Regarding Claim 2, the apparatus is capable of using photocuring resin to be cured by irradiation with light, wherein the viscosity adjuster is capable of adjusting the viscosity of the imprint material by irradiating the imprint material with light [0072, 0017].
Regarding Claim 3, the apparatus is capable of the adjusting the viscosity of the imprint material by irradiating the imprint material with light, after the imprint material discharged by the discharger adheres to the substrate, depending on a given substrate or imprint material (which are not features of the claimed apparatus) used in an intended use process. WO’060 also suggests that the apparatus may be operated with a timing which allows an imprint material to adhere before viscosity is adjusted by irradiation [0036].
Regarding Claim 4, the apparatus of WO’060 is capable of adjusting the viscosity of the imprint material by irradiating the imprint material with light before the imprint material discharged by the 
Regarding Claim 5, WO’060 teaches that the imprint material may be a thermal-curing resin to be cured by application of heat, and that a viscosity adjuster can adjust the viscosity of the imprint material by applying heat to the imprint material [0102].
Regarding Claim 6, the apparatus of WO’060 is capable of the adjusting the viscosity of the imprint material by applying heat to the imprint material [0102], after the imprint material discharged by the discharger adheres to the substrate, depending on a given substrate or imprint material (which are not features of the claimed apparatus) used in an intended use process. WO’060 also suggests that the apparatus may be operated with a timing which allows an imprint material to adhere before viscosity is adjusted [0036].
Regarding Claim 7, the apparatus of WO’060 is capable of adjusting the viscosity of the imprint material by applying heat to the imprint material before the imprint material discharged by the discharger adheres to the substrate [0102], depending on a given substrate or imprint material used in an intended use process. Additionally, WO’060 teaches that irradiating a side surface both changes the viscosity of imprint material and also prevents it from adhering to a side surface before it can adhere [0026].
Regarding Claim 8, in WO’060, the viscosity adjuster is capable of changing the viscosity of the imprint material depending on a location of the plurality of shot regions (Fig. 8a; [0026, 0081]).  
Regarding Claim 9, in WO’060, the viscosity adjuster is capable of changing the viscosity of the imprint material depending on a time period - 20 -10209773US01/P220-3063US from when the imprint material is discharged from the 
Regarding Claim 10, WO’060 teaches an imprint method of forming a pattern of an imprint material on a plurality of shot regions in a substrate by using a mold, the imprint method comprising: supplying an imprint material whose viscosity is adjusted after the imprint material is discharged from a discharger onto the plurality of shot regions, consecutively (Fig. 8a, 13A-B; [0005, 0026, 0029, 0075-0076]; and forming the pattern of the imprint material in the plurality of shot regions, by repeatedly bringing the imprint material whose viscosity is adjusted into contact with the mold and curing of the imprint material, for each of th955e plurality of shot regions (Fig. 2).  
Regarding Claim 11, WO’060 teaches a method of manufacturing an article, the method comprising: forming a cured product of a material on a substrate by using an imprint apparatus (Fig. 1; [0016]); and processing the substrate on which the cured product of the material is formed [0023], wherein the imprint apparatus forms a pattern of an imprint material on a plurality of shot regions in a substrate by using a mold (Figs. 8a, 13A-B; [0015,0037]), and comprises: a discharger (supply unit/ dispenser 5) configured to discharge the imprint material onto the plurality of shot regions in the substrate [0010]; a viscosity adjuster configured to adjust a viscosity of the imprint material discharged from the discharger adjuster (light source 51, irradiation light 50 or heat source ) (Fig. 1; [0026-0027, 0030, 0032-0033, 0111]); and a controller capable of forming the pattern of the imprint material in the plurality of shot regions, by being capable of repeatedly bringing the imprint material into contact with the mold in a state where a viscosity of at least a portion of the imprint material discharged onto the plurality of shot regions is adjusted by the viscosity adjuster, and curing of the imprint material, for each of the plurality of shot regions [0008,0010, 0015-0017] (Figs. 1, 8A, 13, 18; [0067, 0092]).
Claim(s) 1-4 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakabayashi et al. (US 2014/0027955).
 an imprint apparatus capable of forming a pattern of an imprint material on a plurality of shot regions in a substrate by using a mold, the imprint apparatus comprising: a discharger (coating unit 11 with nozzles),  capable of discharging the imprint material onto the plurality of shot regions in the substrate (Abstract; Fig. 1; [0029]); a viscosity adjuster (“irradiation unit”) capable of adjusting a viscosity of the imprint material discharged from the discharger (Fig. 1, 12; [0043, 0045]); and a controller (“CNT,” Fig. 1) capable of forming the pattern of the imprint material in the plurality of shot regions, by being capable of repeatedly bringing the imprint material into contact with the mold in a state where a viscosity of at least a portion of the imprint material discharged onto the plurality of shot regions is adjusted by the viscosity adjuster, and curing of the imprint material, for each of the plurality of shot regions (Figs. 1, 12; [0027-0028, 0050]).  
Regarding Claim 2, the apparatus can be used in an intended use with an imprint material, which is a photo-curing resin to be cured by irradiation with light (Fig. 12; [0008-0009]), and wherein the viscosity adjuster adjusts the viscosity of the imprint material by irradiating the imprint material with light (Fig. 12; [0008, 0035-0036,0043,0045]).  
Regarding Claim 3, the viscosity adjuster is capable of adjusting the viscosity of the imprint material by irradiating the imprint material with light, after the imprint material discharged by the discharger adheres to the substrate, depending on chosen imprint material, substrate, and location, timing, and frequency of irradiation in an intend use; the recited intended use is given little patentable weight.
Regarding Claim 4, the viscosity adjuster is capable of adjusting the viscosity of the imprint material by irradiating the imprint material with light, before the imprint material discharged by the discharger adheres to the substrate, depending on chosen imprint material, substrate, and location, timing, and frequency of irradiation in an intend use; the recited intended use is given little patentable weight.

Regarding Claim 9, the viscosity adjuster is capable of changing the viscosity of the imprint material depending on a time period - 20 -10209773US01/P220-3063USfrom when the imprint material is discharged from the discharger until when the mold and the imprint material are brought into contact with each other (Fig. 12; [0040]).  
Regarding Claim 10, US’955 teaches an imprint method of forming a pattern of an imprint material on a plurality of shot regions in a substrate by using a mold, the imprint method comprising: supplying an imprint material whose viscosity is adjusted after the imprint material is discharged from a discharger, onto the plurality of shot regions, consecutively (Figs. 1, 5, 12; [0029, 0041, 0043-0045]); and forming the pattern of the imprint material in the plurality of shot regions, by repeatedly bringing the imprint material whose viscosity is adjusted into contact with the mold and curing of the imprint material, for each of the plurality of shot regions (Fig. 12).  
Regarding Claim 11, US’955 teaches a method of manufacturing an article, the method comprising: forming a cured product of a material on a substrate by using an imprint apparatus [0062]; and processing the substrate on which the cured product of the material is formed [0062], wherein the imprint apparatus forms a pattern of an imprint material on a plurality of shot regions in a substrate by using a mold, and comprises: a discharger (coating unit 11 with nozzles),  capable of discharging the imprint material onto the plurality of shot regions in the substrate (Abstract; Fig. 1; [0029]); a viscosity adjuster (“irradiation unit”) capable of adjusting a viscosity of the imprint material discharged from the discharger (Fig. 1, 12; [0043, 0045]); and a controller (“CNT,” Fig. 1) capable of forming the pattern of the imprint material in the plurality of shot regions, by being capable of repeatedly bringing the imprint material into contact with the mold in a state where a viscosity of at least a portion of the imprint material discharged onto the plurality of shot regions is adjusted by the viscosity adjuster, and curing of the imprint material, for each of the plurality of shot regions (Figs. 1, 12; [0027-0028, 0050]).
Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (US 2018/0301331).
Regarding Claim 1, Yoshida et al. (US’331) teaches an imprint apparatus capable of forming a pattern of an imprint material on a plurality of shot regions in a substrate by using a mold, the imprint apparatus comprising: a discharger (supply unit 5), capable of discharging the imprint material onto the plurality of shot regions in the substrate [0023]; a viscosity adjuster (light source 24) capable of adjusting a viscosity of the imprint material discharged from the discharger [0067-0069]; and a controller (control unit 8) capable of forming the pattern of the imprint material in the plurality of shot regions, by being capable of repeatedly bringing the imprint material into contact with the mold in a state where a viscosity of at least a portion of the imprint material discharged onto the plurality of shot regions is adjusted by the viscosity adjuster, and curing of the imprint material, for each of the plurality of shot regions (Abstract; Fig. 1; [0003, 0036, 0043, 0045]).  
Regarding Claim 2, the apparatus can be used in an intended use with an imprint material, which is a photo-curing resin to be cured by irradiation with light, and wherein the viscosity adjuster adjusts the viscosity of the imprint material by irradiating the imprint material with light [0003, 0066-0069].  
Regarding Claim 3, the viscosity adjuster is capable of adjusting the viscosity of the imprint material by irradiating the imprint material with light, after the imprint material discharged by the discharger adheres to the substrate, depending on chosen imprint material, substrate, and location, timing, and wavelength of irradiation in an intended use [0070]; the recited intended use is given little patentable weight.
Regarding Claim 4, the viscosity adjuster is capable of adjusting the viscosity of the imprint material by irradiating the imprint material with light, before the imprint material discharged by the discharger adheres to the substrate, depending on chosen imprint material, substrate, and location, 
Regarding Claim 5, the apparatus of US’331 is capable of being used with an imprint material, which  is a thermal-curing resin to be cured by application of heat in a given intended use [0018-0019], and wherein the viscosity adjuster (heating unit 6, Fig. 1; [0026, 0037, 0041]) is capable of adjusting the viscosity of the imprint material by applying heat to the imprint material; the intended use steps are not given significant patentable weight.  
Regarding Claim 6, the viscosity adjuster is capable of adjusting the viscosity of the imprint material by applying heat to the imprint material after the imprint material discharged by the discharger adheres to the substrate, depending on chosen imprint material, substrate, and location, timing, and wavelength of irradiation in an intended use; the recited intended use is given little patentable weight.
Regarding Claim 7, the viscosity adjuster is capable of adjusting the viscosity of the imprint material by applying heat to the imprint material before the imprint material discharged by the discharger adheres to the substrate, depending on chosen imprint material, substrate, and location, timing, and wavelength of irradiation in an intended use; the recited intended use is given little patentable weight.
Regarding Claim 8, the viscosity adjuster is capable of changing the viscosity of the imprint material depending on a location of the plurality of shot regions [0045].  
Regarding Claim 9, the viscosity adjuster is capable of changing the viscosity of the imprint material depending on a time period - 20 -10209773US01/P220-3063USfrom when the imprint material is discharged from the discharger until when the mold and the imprint material are brought into contact with each other [0070].  
Regarding Claim 10, US’331 teaches an imprint method of forming a pattern of an imprint material on a plurality of shot regions in a substrate by using a mold, the imprint method comprising: supplying an imprint material whose viscosity is adjusted after the imprint material is discharged from a 
Regarding Claim 11, US’331 teaches a method of manufacturing an article, the method comprising: forming a cured product of a material on a substrate by using an imprint apparatus [0061]; and processing the substrate on which the cured product of the material is formed [0061], wherein the imprint apparatus forms a pattern of an imprint material on a plurality of shot regions in a substrate by using a mold, and comprises: a discharger (supply unit 5),  capable of discharging the imprint material onto the plurality of shot regions in the substrate (Abstract; Fig. 1; [0023]); a viscosity adjuster (“irradiation unit” 2 or light source 24, [0023, 0045]) capable of adjusting a viscosity of the imprint material discharged from the discharger [0037,0066]; and a controller capable of forming the pattern of the imprint material in the plurality of shot regions, by being capable of repeatedly bringing the imprint material into contact with the mold in a state where a viscosity of at least a portion of the imprint material discharged onto the plurality of shot regions is adjusted by the viscosity adjuster, and curing of the imprint material, for each of the plurality of shot regions (Abstract; Fig. 1; [0003, 0036, 0043, 0045]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeute (US 2018/0029361) drop on demand printing apparatus, capable of adjusting viscosity of droplets before landing on substrate [0185]. Jacobson et al. (US 6,517,995) adjusting viscosity before contacting with a stamp (col. 6, lines 39-40). Hiroshima (US 2009/0001634) teaches increasing viscosity of resist with UV light [0026,0031]; Hatano et al. (US 2020/0073233) teach an imprint apparatus, including a viscosity adjuster capable of generating UV light to increase viscosity [0092]. Sato (US .
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712